Citation Nr: 0012919	
Decision Date: 05/16/00    Archive Date: 05/22/00

DOCKET NO.  96-20 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran retired from military service in January 1985 
with more than 20 years of active duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO) which denied entitlement to service 
connection for multiple sclerosis.  The veteran appealed the 
decision to the Board, which recharacterized the issue as a 
request, based upon new and material evidence, to reopen an 
August 1985 final RO decision denying entitlement to service 
connection for multiple sclerosis.  Having found new and 
material evidence, the Board reopened the veteran's service 
connection claim in August 1997 and remanded the case to the 
RO for further development.  After completion of the 
requested development to the extent possible and continued 
denial of the veteran's service connection claim, the RO 
returned the case to the Board for further appellate review.


FINDING OF FACT

There is competent medical evidence that the veteran has 
multiple sclerosis which was manifested briefly in service 
and was manifested within the applicable presumptive period 
following service.


CONCLUSION OF LAW

The veteran incurred multiple sclerosis in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107(a) (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.303, 3.309 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter the Board finds that the veteran's claim 
is plausible and capable of substantiation and, therefore, is 
well-grounded.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  The Board also is 
satisfied that VA has fulfilled the duty to assist the 
veteran develop this claim and that the evidence of record is 
sufficient to support an equitable decision in this appeal.

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated by 
active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  If a chronic disorder is shown in 
service or during an applicable presumptive period, 
subsequent manifestations of the same disorder at a later 
time, however remote, may be service connected unless clearly 
attributable to an intercurrent cause.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. § 3.303(b).  Multiple sclerosis (MS) is 
defined by statute as a chronic disease, and a presumptive 
period of seven years has been authorized.  38 U.S.C.A. 
§ 1112(a)(4).  

Finally, the Board must determine whether the evidence 
supports the claim or is in relative equipoise.  The veteran 
prevails in either case.  However, service connection is not 
appropriate where the preponderance of the evidence is 
against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 
(1990).

The veteran vigorously contends that during service he had 
either an early form of multiple sclerosis or prodromal 
manifestations of the disorder, that his symptoms have 
continued since then, and that he currently has multiple 
sclerosis.  In October 1995, April 1996, October 1997 and 
November 1999 written statements, the veteran contend that 
symptoms he experienced during and since service included 
numbness and tingling in his arms and legs, motor and sensory 
disturbances, eye pain and blurred vision, muscle and speech 
incoordination, headaches and sensitivity to heat.

Service medical records (SMRs) confirm that the veteran 
sought in-service treatment for arm and leg pain and 
numbness, weak hand grip, blurred vision and eye pain, 
muscular weakness and spasms, headaches and easy 
fatigability.  Although the SMRs do not include a conclusive 
diagnosis linking these symptoms, the records do show that 
the veteran was hospitalized in service in December 1958 and 
at an unknown time in 1960 for observation for suspected 
multiple sclerosis.  There was no confirmed diagnosis of 
multiple sclerosis.  The SMRs do not include a reference to 
multiple sclerosis or another neurological disorder from 1960 
to the time of the veteran's retirement physical examination 
in October 1984.  However, the SMRs reflect that the veteran 
had disturbances of vision in 1979 which thereafter resolved, 
and that optic neuropathy was diagnosed in 1984 and was noted 
on service separation examination.

The claims file includes conflicting postservice medical 
evidence as to whether the veteran has MS.  A report of a May 
1985 VA examination notes that the examining physician found 
no evidence of multiple sclerosis; neither did a private 
neurologist who examined the veteran in September 1985, nor 
did a private consulting physician who examined the veteran 
in May 1993.  

However, E.W.A., M.D., a family physician who had first 
treated the veteran in 1991, opined in April 1995 that 
neurological examination and review of the SMRs disclosed 
"that the diagnosis of multiple sclerosis is a very likely 
possibility which has been present since [the veteran's] time 
in the service. . . ."  An August 1995 report of a VA 
neurological examination noted a history of intermittent 
right hemisensory loss and visual changes "with no 
neurological changes of upper motor neuron disease on present 
examination" but noted that MRI would be requested.  A 
magnetic resonance imaging (MRI) examination later that month 
disclosed findings "suggestive of multiple sclerosis vs. 
small vessel arteriosclerotic disease."  The VA examiner 
concluded that since, the clinical examination was normal 
neurologically, MS could not be diagnosed.

In March 1996 Dr. A. reviewed the August 1995 VA MRI results 
and again opined "that [the veteran] definitely has multiple 
sclerosis."  A report of a June 1996 examination by private 
neurologist, G.C., M.D., noted no current evidence of 
multiple sclerosis and diagnosed only "[p]ossible MS by 
history."  The veteran underwent a private electromyograph 
(EMG) examination and upper right arm nerve conduction 
studies in July 1996, after which Dr. C. diagnosed mild 
generalized peripheral neuropathy which was probably 
demyelinating.  In August 1996, Dr. C. admitted that he had 
not reviewed MRI results but cited the results of Tulsa VA 
Medical Center lumbar puncture tests as the basis for his 
opinion that the veteran did not have multiple sclerosis.  

A non-neurologist VA physician who examined the veteran's 
peripheral nerves in June 1998 diagnosed early peripheral 
neuropathy and probable lumbar radiculopathy, but indicated 
that he was "not convinced" that the veteran had multiple 
sclerosis "despite the MRI report."  Two VA neurologists 
who reviewed medical records from the VA and from Doctors A. 
and C. and who provided a special neurological examination in 
September 1998 concluded that "no evidence supports the 
diagnosis of multiple sclerosis."  

In June 1999 the veteran again underwent private EMG and 
nerve conduction examinations, after which Dr. C. wrote that 
the veteran's long-term discomfort reflected that "old 
problems" were becoming more symptomatic.  Dr. C. stated 
that he now believed that the veteran probably had multiple 
sclerosis, dating back many years.  In February 2000 the 
veteran timely provided the Board with a contemporaneous 
letter from Dr. C., along with an appropriate waiver.  See 
38 C.F.R. § 20.1304(c) (1999).  The letter states that Dr. C. 
had reviewed the veteran's medical records going back to 
service and that "it is clear" that the veteran currently 
has multiple sclerosis dating from service.

Whenever an approximate balance of evidence for and against a 
claim precludes conclusive determination of a veteran's 
entitlement to a benefit, VA resolves the resulting doubt in 
the veteran's favor.  38 U.S.C.A. § 5107(b).  This doubt 
arises only when the evidence shows substantial and genuine 
factual uncertainty, as distinguished from mere speculation 
or remote possibility, and when the evidence is in relative 
equipoise.  Massey v. Brown, 7 Vet. App. 204, 206- 207 
(1994); Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  The evidence 
necessarily cannot be in approximate balance when the 
preponderance of evidence is against a claim.  Bucklinger v. 
Brown, 5 Vet. App. 435, 439 (1993).

Given the record in this case, the Board concludes that there 
is an approximate evidentiary balance as to whether the 
veteran currently has multiple sclerosis and, if so, whether 
it is attributable to service.  The evidence associated with 
the claims file does not conclusively resolve either question 
because it includes irreconcilably conflicting medical 
opinions from apparently similarly competent medical 
authorities, all of whom appear to have had access to and to 
have relied upon the same clinical data.  The Board finds 
that well-informed but conflicting medical opinion on the 
ultimate issues of this case give rise to doubt which must be 
resolved in the veteran's favor.  See 38 U.S.C.A. § 5107(b).  
Accordingly, the Board is constrained to find that service 
connection for multiple sclerosis is warranted here.


ORDER

The appeal is granted.



		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals


 

